Citation Nr: 0002655	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-23 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee meniscectomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1964.

This appeal comes before the Board of Veterans'Appeals 
(Board) on from a rating decision of April 1996 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

This case was previously before the Board in May 1998.  At 
that time the Board remanded this case to the RO for 
additional development of the evidence and for due process 
purposes.  At that time the Board requested that the RO 
consider whether a separate rating was warranted for 
arthritis of the right knee based on limitation of motion.  

In a September 1999 supplemental statement of the case, the 
RO indicated that a separate noncompensable rating would be 
warranted for limitation of motion of the right knee.  
Accordingly the issues are as stated on the title page of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The traumatic arthritis of the right knee is manifested 
by flexion to 90 degrees and extension to 0 degrees.  

3.  The service-connected right knee disability is productive 
of severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for postoperative 
residuals, meniscectomy of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.7, 
Diagnostic Code 5257 (1999).

2.  The criteria for a compensable rating for traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected right knee 
disability is warranted.  The veteran in his substantive 
appeal, dated in June 1996, asserts that a 30 percent rating 
is warranted.  He states that he has limitation of motion of 
the right knee and that the knee gives way on him without 
warning 3 to 4 times per month.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO, in March 1977, initially assigned a 10 percent rating 
for the veteran's service-connected right knee disability, 
characterized as "arthritis, right knee, and status post 
right meniscectomy," under Diagnostic Codes 5010-5259 of 
VA's Schedule for Rating Disabilities (Schedule).  By means 
of a rating decision dated in June 1978, the RO increased the 
10 percent to 20 percent, recharacterizing the disability as 
"meniscectomy of right knee with traumatic arthritis."  
Diagnostic Codes 5010-5257 were utilized as part of the June 
1978 rating decision.  The 20 percent evaluation assigned in 
1978 has been effect since that time.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).

In addition, it is pointed out that VA has specifically found 
that limitation of motion (arthritis) and instability 
contemplated under Diagnostic Code 5257 do not overlap, and, 
therefore, separate evaluations may be assigned.  VAOPGCPREC 
23-97 (July 1997).  

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is moderate, a 
rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.  

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application.  When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted.  
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

The veteran was seen by a private physician in December 1993.  
The examination report shows that range of motion of the 
right knee was from 0 to 125 degrees.  X-rays were noted to 
show severe degenerative arthritis of the right knee 
involving all three compartments.  The veteran had a 2+ 
Lachman and a positive pivot shift.  There was no varus or 
valgus instability.  The diagnosis was chronic right anterior 
cruciate ligament deficient knee with secondary degenerative 
arthritis.  

A VA orthopedic examination was conducted in March 1996.  At 
that time the veteran stated that his right knee was sore all 
the time.  His right knee would give out without warning 
which caused him to fall.  He was unable to squat because it 
caused severe pain.  

The examination showed that the veteran was wearing a well 
worn elastic appliance with hinged middle lateral and medial 
support.  There was slight swelling and slight lateral 
instability.  There was no deformity or subluxation.  Range 
of motion was reported as:  Flexion to 82 degrees and 
extension to zero degrees.  There was a 10 cm linear scar on 
the medial aspect of the right knee.  There was a bony 
prominence on the medial aspect of the right knee and a 
second one inferior to the patella.  X-rays of the right knee 
show marked narrowing of the joint space.  The diagnosis was 
degenerative joint disease of the right knee with deficient 
anterior cruciate ligament.

April and May 1998 statements from a private physician are to 
the effect that the veteran has a progressive decrease in 
knee function and an increase in pain since his inservice 
right knee meniscal tear with open meniscectomy.  It was also 
noted that the veteran had end stage knee disease and needed 
a knee replacement.  Stooping, standing, or squatting, it was 
added, would markedly exacerbate the pain.  The physician 
opined that the veteran was really only employable in a 
sedentary-type job.  

A VA orthopedic examination was conducted in December 1998.  
At that time, the veteran reported that he was involved in an 
accident during boot camp where he injured his right knee.  
He complained of recurrent right knee pain and weakness, 
accompanied by flare-ups which were precipitated by weather 
or unusual strain.  These flare-ups were noted to be 
alleviated by rest.  It was also noted that the veteran used 
a brace most of the time at work.  He worked as a meat market 
manager.

The examination revealed that motion stopped when pain began.  
Obvious evidence of painful motion was detected, with no 
edema nor effusion.  Instability, weakness, slight tenderness 
was also noted, but no redness, heat, nor abnormal movement 
was documented by the examiner.  Slight guarding of movement 
was noted.  A nine centimeter longitudinal scar was noted to 
be present.  The veteran was noted to walk with a marked limp 
using no cane, and wore an elastic brace with lateral metal 
supports.  Range of motion testing of the right knee was 
reported as:  Flexion to 90 degrees and extension to zero 
degrees.  Moderate lateral instability of the right knee was 
also reported. 

The examiner stated that the right knee did exhibit weakened 
movement, excessed fatigability, and incoordination, which 
accounted for a 10 percent additional range of motion loss.  
The examiner also noted that pain could significantly limit 
function ability during flare-ups or when the knee was used 
repeatedly over a period of time. X-rays indicated that both 
chondrocalcinosis and degenerative change at the 
patellofemoral compartment was manifested.  The diagnosis was 
degenerative joint disease of the right knee with loss of 
function due to pain.

To summarize, the veteran has asserted that he experiences 
pain, limitation of motion, and instability as a result of 
his service-connected right knee disability.  His statements 
describing the symptoms of his right knee disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.  

In this regard, VA examination in December 1998 showed 
flexion to 90 degrees and extension to zero degrees of the 
right knee. Normal range of motion of the knee is extension 
to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1999).  

These findings do not satisfy the criteria for a compensable 
evaluation pursuant to Diagnostic Code 5260 or Diagnostic 
Code 5261, respectively.  Accordingly a separate compensable 
rating for the arthritis of the right knee is not warranted.

The recent VA examinations showed complaints of pain and 
weakness as well as periods of flare-ups.  Swelling, 
instability, weakness, and slight tenderness was shown to be 
manifested.  Flexion of the right knee was reported to be to 
90 degrees.  Additionally, the veteran walked with a marked 
limp while using no cane, and that he also wore a knee brace. 

After reviewing the medical evidence in conjunction with the 
veteran's complaints and the DeLuca case, it is the Board's 
judgment that the degree of impairment resulting from the 
right knee disability more nearly approximates the criteria 
for the next highest evaluation under diagnostic code 5257.  
Thus, a rating of 30 percent is warranted for severe 
disability.  38 C.F.R. § 4.7 (1999). 

However, this same evidence does not provide a basis for a 
higher rating.  As previously discussed forward flexion was 
to 90 degrees and extension was normal.  Accordingly a rating 
in excess of 30 percent is not warranted.  There is no 
clinical indication that the surgical scar on the right knee 
was symptomatic.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 30 percent for the veteran's right knee disability. 


ORDER

Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the right knee is denied. 

Entitlement to an increased rating to 30 percent for 
postoperative residuals of a meniscectomy of the right knee 
is granted subject to the law and regulations governing the 
payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

